Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 1 of 36

UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF COLUMBIA

CALIFORNIA VALLEY MIWOK TRIBE,

4260 Shippee Lane
Stockton, CA 95212

SILVIA BURLEY,

4260 Shippee Lane
Stockton, CA 95212

RASHEL REZNOR,

4260 Shippee La;nc
Stockton, CA 95212

ANJELICA PAULK,

4260 Shippee Lane
Stockton, CA 95212

TRISTIAN WALLACE.

4260 Shippee Lane
Stockton, CA 95212

Plaintif]fv,

V.

UNITED STATES DEPARTMENT OF THE l
INTERIOR, DAVID BERNHARDT, in his
official capacity as Acting Secretary of the
Interior;

U.S. Department cf the lnterior
1849 C Street, N.W.

 

Washington, D.C. 20240

Case No.

COMPLAINT FOR INJUNCTION
AND DECLARATORY RELIEF

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 2 of 36

BUREAU OF INDIAN AFFAIRS, TARA
SWEENEY, in her official capacity as
Assistant Secretary - Indian Affairs;

U.S. Department of the Interior
1849 C Street, N.W.
Washington, D.C. 2024()

MERVEL HARRIS, in his official capacity as
Acting Pacific Regional Director;

Bureau of Indian Affairs
2800 Cottage Way
Sacramento, CA 95825

TROY BURDICK, in his official capacity as
Superintendent of the Central California
Agency.

Bureau of Indian Affairs
650 Capitol Mall, Suite 8-500
Sacramento, CA 95 814

 

Defendants.

COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

Plaintiffs, the California Valley Miwok Tribe, General Council, and enrolled members
Silvia Burley, Rashel Rezner, Anjelica Paulk and Tristian Wallace (“Tribe”).file this Complaint
against Defendants, David Bernhardt, in his official capacity as Acting Secretary of the Interior,
and the U.S. Departrnent of the Interior, and alleges as follows

INTRODUCTION
l. Plaintiffs bring this action against the Defendants including the U.S. Department of
lnterior, its subdivision, Bureau of Indian Affairs (BIA), and appropriate public officials
(the BIA, Interior, and the public officials (being collectively referred to as the

“Defendants” .or “the Departrnent”) seeking redress from a Deceniber 21, 2018 Decision

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 3 of 36

validating a purported petition to allow a Secretarial election under the Indian
Reorganization Act of 1934, Section` 16 and its accompanying regulations, 25 C.F.R Part
8 1 .

The authority for making the purported Decision is delegated by the Secretary or
Assistant Secretary of Indian Affairs, to the Acting Pacific Regional Director.

The Decision fails to analyze as a threshold matter, or misinterprets and misapplies, the
plain meaning of the Indian Reorganization Act (“IRA”) to trigger the application of the
25 C.F.R. Part 81 regulations and misinterprets and misapplies the plain meaning of the
regulation

The IRA, Section 16, allows an “Indian tribe” to affirmatively request the BIA to validate
an IRA Secretarial election and Section 19 provides necessary definitions required to
interpret the application of Section 16 prior to the application of 25 C.F.R. Part 81.

The BIA’s Decision validating a Secretarial election allegedly arose by a submission of a
purported petition received from a collection of individuals who are not members of any
federally recognized tribe, including the Plaintiffs’ government, and nothing in the record
indicates that these individuals meet the technical requirements of the IRA to be an
»“Indian tribe,” and “Indian’7 of a tribe allowing the application of 25 C.F.R. Part 81.

79 66

The regulations define “Indian tribe, petitioners,” and “tribal members” as eligible to
invoke the rights afforded to tribes under an IRA Secretarial election

Only the Plaintiffs can request a Section 16 election The historical record, and by BlA’s
own dealings, show that Plaintiffs are the federally acknowledged Tribe With a definite

membership, governed under traditional governing documents and law.

10.

11.

12.

13.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 4 of 36

No statute or judicial order authorizes the BIA to organize or reorganize an already
federally recognized tribe with definite and existing membership Non-members seeking
membership in the Tribe must apply in accordance with tribal law to Appellants’ General
Council.
The Department’s Decision validating the non-members’ petitioner for a Secretarial
election exceeds the plain statutory grant of authority to render a decision to validate an
IRA Secretarial election
The Decision, and all acts and decisions following and made to implement the Decision
are unlawful and must be set aside because the Bureau of Indian Affairs acted arbitrarily,
capriciously, abused its discretion, or was otherwise not in accordance with the law,
including the IRA, and all actions related to the Decision are in excess of the express
statutory jurisdiction authority or limitations under law including the IRA.
The Decision is therefore ultra vires and an unlawful interference in a tribal membership
dispute because the IRA does not apply and therefore the lRA’s accompanying
regulations do not apply.
Furthermore, the Tribe’s due process rights were violated as a result of a failure by the
Depar‘tment to provide notice of its December 21, 2018 Decision, at all stages at issue in
this matter.

JURISDICTION
This civil action is brought under P.L. 100-581, 102 Stat.2983 (1988) (amending the
Indian Reorganization Act of 19834, 48 Stat. 984), and under 42 U.S.C. §1983 for

violation o_f the due process clause of the 5th Amendment to the U.S. Constitution

14.

16.

17.

18.

19.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 5 of 36

This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.
§1331 and under 28 U.S.C. § 1362 because this matter arises under the laws of the United
States presenting a federal question and is a civil action by an Indian tribe arising under
the Constitution, laws or treaties of the United States.
Moreover, actions and decisions of Department of the Interior Officials provide judicial
review requested relief available under the Administrative Procedure Act, 5 U.S.C. §§
701 -706.
Specifically, Defendants have consented to suit and Defendant’s actions are reviewable
and a remedy is available under the various provisions of the APA, including 5 U.S.C. §
702 (providing for judicial review of agency action under the APA), 5 U.S.C. §704, 5
U.S.C. §705, and 5 U.S.C. §706(2)(A), §706(2)(B), §706(2)(C), and in doing so this
Court “shall decide all relevant question of law, interpret constitutional and statutory
provisions and determine the meaning of applicability of the temis of an agency action”
Declaratory relief is authorized pursuant to Declaratory Judgment Act, 28 U.S.C. §§ 2201
and 2202.

VENUE
Venue is proper in the District of Columbia under 28 U.S.C. § 1391(e) because the
Federal Defendants are located here and the challenged agency decision was made by or
on behalf of the Secretary of the Interior (see generally Alal)ama v. U.S. Army Corps of
Eng’rs, 304 F. Supp. 3d 56, 62 (D.D.C. 2018).
There is a strong nexus of the claims at issue in this case to the District of Columbia
because Plaintiff` s claims here “focus” on the interpretation of federal statutes.” Greater

Yellowstone Coalz`tion v. Bosworth, 180 F. Supp. 2d 124, 128-29 (D.D.C. 2001).

20.

21.

22.

23.

24.

25.

26.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 6 of 36

Furthermore, “[t]he Government cannot reasonably claim to be inconvenienced by
litigating in this district; after all, this is its home forum.” Stewar_t v. Anzar, 308 F. Supp.
3d 239, 248 (D.D.C. 2018).
The interpretation of the Indian Reorganization Act (IRA) and the Plaintiffs
constitutional claims have broad-reaching, national policy implications and therefore the
Plaintiffs’ choice of venue is at home to the agency.
Therefore, venue is proper in this Court.

PARTIES
Plaintiffs are enrolled members of the California Valley Miwok Tribe of California (the
Tribe) and under traditional tribal law and traditional governing documents form the
General Council of the Tribe.
The Tribe predates the Indian Reorganization Act of 1934.
Land was purchased, in Calaveras County for the Tribe pursuant to a 1916 congressional
appropriation for homeless lndians of California that came to be known as Sheep Ranch
Rancheria and the Tribe would be called that name until 2001.
T he Tribe is indisputably a federally recognized tribe appearing on all annual
announcements since the enactment of P.L. 103-454, 108 Stat 4791 (1994) as well as in
the first Federal Register notices United States issued reporting a govemment-to-
government relationship extending services to tribes dating back to 1972. See “American
Indians and Their F ederal Relationship, Department of lnterior,” BlA (1972) See also
Notice, Indian Tribal Entities that have a Government-to-Government Relationship with
the United States, 44 Fed Reg 7235, 7236 (Feb. 6, 1979), EX 3. See 60 Fed. Reg. 9250

(Feb. 16, 1995), 84 Fed. Reg 1200, 1201 (Feb 1,2019).

27.

28.

29.

30.

31.

32.

33.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 7 of 36

All individual Plaintiffs became formally enrolled members of the Tribe under traditional
tribal law in 1998 by Yakima Dixie, then sole member and chief of the federally
acknowledged tribe, Sheep Ranch Rancheria

Bureau of Indian Affairs officials consulted with the Tribe in September 1998
recommending the Tribe continue as a traditional governing law tribe and for a number of
years thereafter, acknowledged and conducted govemment-to-government relations with
the Tribe.

ln November 1998, Yakima Dixie and the other adult members promulgated a tribal
resolution that serves as the legal foundation and governing document of the Tribe.

The Plaintiff Tribe and Plaintiffs’ General Council and the Tribe’s members, constitute
the last recognized government that the United States recognized to conduct a
government-to-government relationship with since at least 2011, if not 2003 and before.
Any hiatus created by Decisions or actions of the federal govermnent is unlawful
according to precedent, therefore by operation of law, the Plaintiffs continue to be the
entity that the federal government acknowledges

ln 1998, all adult members are part of the Tribe’s General Council and Mr. Dixie served
as spokesperson for the tribal government in relations with the federal government, and
later, individual Plaintiff, Silvia Burley would serve in that role and does to this day.

In 2001 , Plaintiffs sought a name change for the Tribe from Sheep Ranch Rancheria to
California Valley Miwok Tribe of California and that request Was approved by the BIA.
Plaintiffs did not file the petition seeking a Secretarial election under the IRA, precisely

what has that led to the claim in this matter.

34.

35.

36.

37.

38.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 8 of 36

ln March 2019 individual Plaintiff members registered for the unlawfully scheduled
Secretarial election to be conducted April 15, 2019, solely for the purpose of preserving
their rights to challenge the Decision; and any and all actions in this matter, including
their registration, does not endorse or admit that the Department’s actions were lawful or
endorsed by the Plaintiffs in their individual or official capacity.

Defendant, the United States Department of the lnterior (the Department), is an
administrative agency of the United States.

Within the Department is the Bureau of Indian Affairs (BIA), the federal office most
directly responsible for implementing the United States’ trust responsibility and
conducting government-to-government relations with federally recognized Indian tribes.
The Assistant Secretary-Indian Affairs is responsible for overall management of the BIA
and is responsible for its actions.

The Secretary has delegated this authority to the Assistant Secretary-Indian Affairs. The
Secretary has direct line authority over the Assistant Secretary-Indian Affairs and is
responsible for the Assistant Secretary’s decisions And the Assistant Secretary has
further delegated regulatory authority to various line officials within the Department
nationwide including in this matter, to the Pacific Regional Director and the
Superintendent for the Central California Agency.

The Acting Secretary Bernhardt, and nominee designate, is the federal official
responsible for implementing and honoring the United States’ trust responsibility to
Indian tribes Secretary Bernhardt is responsible for the arbitrary, capricious, and

unlawful conduct described in this Complaint.

39.

40.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 9 of 36

BACKGROUND
This matter is the latest episode in a long and unnecessarily complex dispute concerning
the federally recognized California Valley Miwok Tribe of California.
The Dispute started as a leadership dispute in 1999 between Yakima Dixie and Plaintiff
Silvia Burley. That leadership dispute has ceased because the death of Mr. Dixie moots
the leadership dispute. As discussed in detail below, the facts indicate that With Mr.
Dixie’s death, this matter is a tribal membership dispute that the Department must

provide the Tribe an opportunity to resolve.

The following background provides context to the unlawful Decision now before this Court.

41.

42.

43.

44.

lt is undisputed that in 1916, the United States purchased approximately one acre in
Calaveras County, Califomia, for the benefit of 12 individually named Indians living in
what was known as Sheepranch, CA. The Indian Agent, John Terrell, who in 1915
recommended the purchase of roughly one acre, described the group of 12 named
individuals as “the remnant of once quite a large band of Indians in former years living in
and near the old decaying mining town known and designated on the map as

Sheepranc .”

The historical record indicates that John Terrell, as required under congressional statutory
authorization, identified and purchased lands for homeless Indians; however was never
authorized to create a reservation or rancheria.

There is currently no reservation associated with the Tribe or other land held in trust by
the United States.

The Tribe and the land came to be referred to as the “Sheep Ranch Rancheria.”

45.

46.

47.

48.

49.

50.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 10 of 36

On June 18, 1934, the U.S. Congress enacted the Indian Reorganization Act (IRA), also
called the Wheeler-Howard Act, aimed at decreasing federal control of American

Indian affairs and increasing Indian self-government and responsibility The BIA
implemented the Act by mandating a referendum to determine whether “designated”
tribes “want to exclude themselves from the application of the Indian Reorganization
Act.” The record shows that in 1935 only one adult Indian, J eff Davis, lived on the Sheep
Ranch land. Indian agent reports indicate that Mr. Davis voted “in favor of the lRA,”
however, there is no record that Mr. Davis organized the Tribe in accordance with
Section 16 of the lRA.

In 2001 , a formal request of the Plaintiffs’ prompted the Department to formally agree to
change the name of the Tribe to the California Valley Miwok Tribe of California.

In 1993, a probate appeal of Mabel Dixie determined that the parcel commonly referred
to as “Sheep Ranch Rancheria” was distributed under the amendments to the California
Termination Act, see infra., and Was to be conveyed in fee to Mabel Dixie’s heirs

In 1995, the Department determined that the land was passed individually to Yakima
Dixie as an individual. Yakima Dixie was considered the only member of the Tribe and
the federal government acknowledged Mr. Dixie as the tribal representative for purposes
of conducting government to government relations

Despite the 1995 order from the Department that the Sheep Ranch Rancheria land should
pass individually to Yakima Dixie, in 2000 to 2001 , the Tribe, including tribal member,
Yakima Dixie, worked with the BIA to correct the title.

In 1994, Yakima Dixie wrote the BlA asking for assistance with home repairs and

describing himself as “the only descendant and recognized member of the Tribe.”

10

51.

52.

53.

54.

55.

56.

57.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 11 of 36

In September 1995, Silvia Burley “contacted BIA` for information related to her Indian
heritage

At the Department’s suggestion, individual Plaintiff, Ms. Silvia Burley contacted Yakima
Dixie concerning potential membership in the tribe.

On August 5, 1998, Mr. Dixie signed a statement accepting Burley as an enrolled
member of the Tribe and also enrolling Silvia Burley’s two daughters Rashel Reznor and
Anjelica Paulk, and Ms. Burley’s granddaughter, Tristian Wallace_all individually
named Plaintiffs in this matter.

ln September of 1998, Department officials met with Mr. Dixie and Ms. Burley, as
recorded in an transcript of the meeting “to discuss organizing the Tribe.”

In a Letter dated September 24, 1998, the same Department officials sent correspondence
to spokesperson Yakima Dixie, recommending that, “given the small size of the Tribe,
we recommend that the Tribe operate as a General Council,” Which could elect or appoint
a chairperson and conduct business

On November 5, 1998, with the further assistance of the Department, the Tribe signed
Resolution GC-98-01 (“Resolution” or “Goveming Document”) establishing a General
Council, consisting of Yakima Dixie, Silva Burlcy, Rashel Reznor and Anj elica Paulk to
serve as the governing body of the Tribe. Mr. Dixie would be considered spokesperson
for the Tribe under tribal resolution
The November 5, 1998 Resolution serves as the Tribe’s governing document lawmlly
organizing the Tribe’s governing status under traditional law and remains the law to this

day.

58.

59.

60.

61.

62.

63.

64.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 12 of 36

As recently as 2010, the position of the Department was that the Tribe’s organizational
status was reported as “Traditional/Other.”

ln April 20, 1999, at a General Council meeting, Yakima Dixie resigned as the Tribe’s
Chairman by handwritten letter as well as an executed General Council resolution

The following day on April 21, 1999, it is alleged that Mr. Dixie claimed he did not
resign

Ms. Burley would be the appointed Chairperson of the General Council and the
Department recognized Ms. Burley as tribal representative/spokesperson based primarily
on Mr. Dixie’s resignation in April 1999 in a series of letters and other actions from 1999
to Oct. 31, 2003

Mr. Dixie’s challenge to Ms. Burley's 1999 appointment as tribal representative led to
administrative review and litigation because the Department treated Yakima Dixie’s
claims that he did not resign and that his resignation paperwork was forged. Despite these
claims by Mr. Dixie, Ms. Burley Was recognized as tribal representative in a government
to government relationship with the Tribe in 1999, 2000, 2001, 2002, and 2003

However, in 2012 deposition Mr. Dixie’s admitted that he lied about the accusation of
forgery and admitted he indeed resigned from tribal leadership in 1999.

In litigation related to the Tribe’s frozen funds from the_lndian Gaming Special
Distribution Fund, Yakima Dixie, in a sworn deposition, admitted that his signature was
in fact his signature on the April 20, 1999 document indicating he resigned his position as
California Valley Miwok Tribal Chairman (tribal representative/spokesperson); he also
admitted that he misrepresented that the April 20, 1999 documents were forged and that

he did indeed resign from his Chairmanship of the General Council.

12

65.

66.

67.

68.

69.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 13 of 36

Doubtless, Yakima Dixie’s lies colored and provided a context, both inside and outside
the Department, that there was a perceived and ongoing leadership dispute ensuing within
the Tribe and its impact on law and policy application to this Tribe has been profound
and detrimental

During this time period, from the early 1990s to the mid-2000s, the Department Was
involved in significant administrative and litigation matters concerning the restoration of
tribes in Califomia, membership disputes nationwide, and requests related to establishing
IRA constitutions for tribes that had been traditionally organized or forcing traditionally
organized tribes to adopt IRA constitutions despite having no authority

For instance, in Ransom v. Babbilt, 69 F. Supp2.d 141, 154-155 (D.D.C. 1999) the court
found that the Department “wanted” the Saint Regis Mohawk Tribe to embrace an IRA
constitutional form of government and in doing so the Department “took steps to frustrate
the will of the Tribe and support the Constitutional regime.” District Court Judge Kollar-
Kotelly, continued, “Defendant’s [the Department] rhetoric endorsing the principles of
self-government and tribal sovereignty ultimately ring hollow here.” Id. at 155.

ln addition, California created a special context for tribal organization and the application
of the IRA.

In 1958 the U.S. Congress enacted the third in a series of termination acts intended to
distribute rancheria and reservation lands in California, naming forty (40) specific tribes
See California Termination Act of 1958, Pub. L. No. 85-671, 72 Stat. 619 (August 18,
195 8). the termination acts were amended in 1964 purportedly authorizing the
termination of all Rancherias and reservations Within the borders of California See P.L.

88-419, 78 Stat 390 (August 11, 1964).

13

70.

71,

72.

73.

74.

75.

76.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 14 of 36

In 1979, individuals from a number of terminated tribes filed what came to be known as
the Tz`llie Hardwick action seeking “restoration of their status as Indians and entitlement
to federal Indian benefits, as well as the right to reestablish their tribes as formal
government entities.”

At no time was the Sheep Ranch Rancheria or the California Valley Miwok Tribe a
litigant in the Tillie Harwick matter.

ln July 1983, the United States entered into a stipulation for entry of judgment (“1983
Stipulation”) with respect to members of seventeen former tribes See, Tillie Hara’wick, et
al. v. United States ofAmerica, et al. Case #C-79-1710-SW).

Tillie Hardwick did not determine whether or to What extent the boundaries of the 17
Rancherias were restored, but it did autorize, by judicial order, the basis that the
Department was to ensure that individuals Were to be identified to participate in the
restoration of tribal governments

According to Tz`llie Harclwick, the Department was authorized by judicial order to find
eligible Indian participants in restoring the tribal governance structures, and in that
context, necessarily was required to determine family lineage to enable each of the 17
tribes involved in the Tillie. Harclwick litigation to reestablish its government

F or example, during the 1990s and early 2000s, even when the Department attempted to
implement the Tillie Hardwick stipulated judicial orders, the Department’s actions Were
challenged a number of times including in the cases of the Buena Vista Tribe and the
Cloverdale Tribe.

The circumstances and actions by the Department in Buena Vista alone created so much

controversy that the Senate Committee on Indian Affairs Comrnittee held hearings on

14

77.

78.

79.

80.

81,

82.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 15 of 36

September 26, 2002 in Washington, DC. “Intra~Tribal Leadership and Tribal
Governance,” Hearing before the Committee on Indian Affairs, United States Senate,
107th Congress, September 26, 2002.

Committee Chairman, Senator Ben Nighthorse Campbell stated that “a series of [tribal]
disputes has caused the Department of the lnterior and the Congress, to get involved. . .In
the one [dispute] that brings us here today, the BIA removed the tribal leadership in favor
of a challenging faction for the Buena Vista Me-Wuks in 2002.”

These hearings led the U.S. Congress to modify Section 16 of the IRA to add subsection
(h) entitled “Tribal sovereignty.”

At the essence of this matter is the fact that the Sheep Ranch Rancheria was not among
the 40 tribes specifically named to be terminated in the 1958 termination act.

The termination of the Sheep Ranch Rancheria was never completed by the Department.
The Tribe therefore is not a terminated California tribe and no judicial order exists to
restore the Tribe, resolve the distribution issues, or mandate reorganization of the
California Valley Miwok, unlike the seventeen (17) other tribes in California that Were
impacted by the case of Tillie Hardwick. See, e.g. Tillie Harclwick v. United States, NC-
79-1710SW (N.D. Cal. Dec 22, 1983) (stipulated judgment).

The California Valley Miwok Tribe of California formalized its traditional governance
structure by adopting their tribal Resolution With advice and assistance by the
Department in 1998.

Numerous other tribes nationwide similarly have five or fewer members, are organized
under traditional tribal law, and all membership decisions under federal law and policy

are exclusively internal tribal matters

15

83.

84.

85.

86.

87.

88.

89.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 16 of 36

At the time of adoption of the 1998 governing documents the Sheep Ranch Rancheria had
only five members

The Sheep Ranch Rancheria was never terminated by the United States and no federal
law organizes the tribe or grants special authority over the Tribe.

Nothing provides direction or orders the Department to organize or reorganize the Tribe.
No traditional tribal law or tribal governing document provides the Department with the
authority to organize, reorganize, hold or assist in holding elections or referenda on
behalf of the Tribe, or provide technical assistance to the Tribe.

ln 1966, the record shows only one adult lndian, Mabel Hodge Dixie, the mother to
Yakima Dixie, lived on the land that had been originally set aside in 1916. Mabel Hodge
Dixie died in July 1971. After almost 20 years of probate, the Department filed an appeal
petition with the Office of Hearings and Appeals because the BIA had determined that it
should take steps to “restore” the Band as a federally recognized tribe and recover the
property for the benefit of the tribe.

lt is in this context of the Department’s nationwide dealings with tribal organizational
status and membership that Was both active and at times challenged; it therefore might
not be surprising that shortly after forming the traditional organizing structure through the
Tribe’s Governing Document, outside of the lRA, the Department began pressuring the
Tribe to submit a constitution and organize or reorganize the Tribe.

For instance, in an Letter dated Oetober 31, 2001, the Department stated that the agency
urged the General Council to “abide by the will of the people of the Sheep Ranch
Rancheria in the 1935 election and to comply with an act of Congress by seeking fomral

reorganization under the Indian Reorganization Act.”

90.

91.

92.

93.

94.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 17 of 36

Further pressure from the Department came in a Letter dated l\/larch 4, 2004. The Tribe
sought guidance on seeking funds under the Indian Self-Determination and Education
Assistance Act. ln response the BIA attempted to cajole the Tribe to “complete the
reorganization process contemplated by the Indian Reorganization Act” and further stated
that it “strongly recommends that the Tribe complete the reorganization process
contemplated by Section 16 of the Indian Reorganization Act” in order to meet Aid-to-
Govemment Standards.
On November 24, 2003, Department official Dale Riesling, wrote to Plaintiffs, General
Council, and Ms. Burley, “the Bureau of Indian Affairs maintains a govemment-
govermnent relationship with the California [sic] Band of Miwok Indians through the
tribal council chaired by Ms. Silvia [sic] Burley.”
ln the following months, Ms. Burley was told by Department officials that the Tribe
needed to show they Were organized
Less than Six (6) months after the Department, through Superintendent Riesling,
reaffirmed its government-to- government relationship, in a Letter dated on or about
March 26, 2004, the Department, through the Central California Agency Superintendent,
wrote the Tribe again this time responding to the Tribe’s efforts to show they were an
“organized tribe.” ln that Letter, the Department rejected a proposed constitution from
Ms. Burley because she had not involved what the BIA asserted was the “whole tribal
community” in the governmental organization process
In that letter responding to the Plaintiffs submission, Superintendent Riesling stated,
“the BlA does not yet view your tribe to be an “organized” Indian Tribe and this
view is borne out not only by the document that you have presented as the tribe’s

constitution but additionally, by our relations over the last several decades With
members of the tribal community in and around Sheep Ranch Rancheria.”

17

95.

'96.

97.

98.

99.

100.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 18 of 36

Superintendent Riesling further stated that for the Tribe (Plaintiffs) to be organized, that
it was required, without citation or authority, to identify a “greater tribal community” and
articulate what appear to be other standards that are often applied to the context of Tillie
Hardwz'ck tribes, such as a “Base Roll,” The Department further misstates the historical
facts, noting that the “tribe did not exist until the 19903.”

On or about February 20, 2009 Chairperson of the Calaveras Band of Miwuk Indians, an
unrecognized tribe, stated in a declaration under oath, that “in a meeting they had with
Troy Burdick, he said we [individuals associated with Calaveras Band of Miwuk Indians]
could apply to the BIA for membership in the California Valley Miwok Tribe.”

On or about February 20, 2009 Chairperson of the Calaveras Band of Miwuk lndians, an
un recognized tribe, stated in a declaration under oath that she “felt uncomfortable with
the prospect that members of our Tribe could submit an application to the BIA to become
members of the federally recognized California Valley Miwok Tribe because we are a
separate Indian entity and wish to remain so.”

Litigation and further administrative review ensued. For instance, the Tribe’s General
Council challenged the February 2005 administrative decision by the Assistant Secretary
resulting in Cal. Valley Miwok Tribe v. United States 424 F. Supp. 2d 197 (D.D.C.
2006).

After the District Court dismissed Plaintiffs’ challenge, Cal. Valley Miwok Tribe v.
United States 424 F. Supp. 2d 197 (D.D.C. 2006), the D. C. Circuit Court of Appeals
affirmed, Cal. Valley Miwok Tribe v. United States, S 15 F.3d 1262 (D.C. Cir. 2008).

As a result of the 2008 litigation outcomes, the Department rejected Plaintiffs new appeal

objecting to, among other matters, the Superintendent's decision to continue to assist the

18

101.

102.

103.

104.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 19 of 36

Tribe in organizing its government according to the IRA because it viewed the matter as
“effectively and functionally a tribal enrollment dispute; and then referred the manner to
[the IBlA] on jurisdictional grounds.” See 51 IBIA 103 (Jan. 2010).
The 2010 decision by the IBIA, in tum, led to further administrative decision-making in
2011, when the Department’s, Assistant Secretary-Indian Affairs (AS-IA), Larry Echo
Hawk, issued a Decision, dated August 31, 2011, that again parties promptly challenged
in federal court resulting in the matters before the this District Court and Circuit Court of
Appeals for the District of Columbia.
On remand to the Department from the DC Circuit Court, the new AS-IA, Kevin
Washbum, issued a memorandum on December 31, 2015. The 2015 Washburn Decision
was challenged in federal court in California; culminating in unpublished California
Valley Mink Tribe v. Zirzke, 2:16-cv-01345-WBS-CKD (9th Cir. 2018).
STATUTORY AND REGULATORY FRAMEWORK
The Indian Reorganization Act of 1934, P.L. 73-3 83; 48 Stat. 984-988 (1934) (the
“IRA”) was landmark legislation enacted to reverse the disastrous effects of earlier
federal laws and policies which caused the loss of over 90 million acres of Indian lands
during the previous half century. 25 U.S.C. § 461 et seq. (1934).
The IRA, among other things provides Indian tribes the right to organize and adopt
constitutions with the assistance of the federal government lRA, Section 16(a). 25 U.S.C
§ 476(a) (granting “lndian tribes” a right to organize under the statue), Section 16(h)
(contemplating that tribes are sufficiently organized under traditional tribal law and

government systems), and Section 19, 25 U.S.C. §479 (defining “lndian” and “tribe”).

105.

106.

107.

108.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 20 of 36

Over the past eight decades the response to the IRA is divided Some tribes voted to
reject the IRA completely and continued as organized tribal governments under
traditional law and practice. A majority of tribes, often after federal pressure, elected to
come under the provisions See Graham D. Taylor, The New Deal and American Indian
Tribalism: The Administration of the Indian Reorganization Act, 1934-35, at 32, 155-15 8
(Univ. of Neb. Press 1980).

Although one objective of the IRA was to limit pervasive federal administrative power,
the IRA framework often perpetuated federal supervisory authority by requiring
secretarial approval of the constitutions and other tribal laws See also COHEN’S
HANDBooK oF FEDERAL INDIAN LAW § 4.04[3][a][1] (N ell Jessup Newton ed. 2012).
Discrepancies between IRA structures and tribal patterns of community decision making
and accountability, as well as secretarial veto power over ordinances have created special
challenges for tribal governments Ia'.

Section 19 of the IRA defines “lndian”: “. .. shall include all persons of Indian descent
who are members of any recognized Indian tribe now under Federal jurisdiction, and all
persons who are descendants of such members who were, on June 1, 1934, residing
within the present boundaries of any Indian reservation, and shall further include all other
persons of one-half or more Indian blood Section 19, 48 Stat. 984, 988. The term “tribe”
Wherever used in this Act shall be construed to refer to any Indian tribe, organized band,
pueblo, or the Indians residing on one reservation.” Section 16, 48 Stat. 984, 987.
Section 16 was amended in 2004 to add section “h”. Under Section 16(h), the IRA

authorizes a tribe to adopt governing document under procedures other than those

20

109.

110.

111.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 21 of 36

specified under other provisions of Section 16. P.L. 108-204, 118 Stat. 543 (March 2,
2004).

Accompanying regulations implementing the IRA, Section 16 are found at 25 C.F..R. § 81
(4-1`-18 Edition) (promulgated in 2015, 80 Fed Reg. 63094 ). Part 81 prescribes the
Department’s procedures for authorizing and conducting elections when Federal statute
or the terms of a tribal governing document require the Secretary to conduct and approve
an election to: (a) Adopt, amend, or revoke tribal governing documents; or (b) Adopt or
amend charters § 81.1. Part 81 applies only to federally recognized tribes and only in
three situations

For instance, where a tribe needs to adopt a new governing document to reorganize
outside of a federal statute and their current governing document requires approval under
the Secretary’s general authority to approve, § 81 .2(a)(2); a Secretarial election will be
conducted in accordance with the Part 81 procedures unless the tribe’s governing
document provides otherwise and is not contrary to federal voting qualifications or
substantive provisions, § 81 .2(b). Additionally, the Department may authorize a
Secretarial election under Part 81 if the recognized governing body of the tribe requests
one where the tribal governing documents have become outdated and the amendment
cannot be effected under them.

The regulations purportedly expand the class of those that may avail themselves of the
right to request a Secretarial election The regulations provides that tribe or a petitioner
may submit a request for a Secretarial election by either submitting (1) a duly adopted
tribal resolution, ordinance or other document, or (2) in the absence of an existing

governing document, a petition that has been verified by the Bureau as having the

21

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 22 of 36

minimum number of required signatures of tribal members and the exact document or
amended language to be voted on § 81.6(a)(1)-(2).

112. According to the regulations “tribe” means any Indian or Alaska Native tribe, band,
nations pueblo, village or community that is listed in the Federal Register under 25
U.S.C. 479a_1(a), as recognized and receiving services from the Bureau of Indian
Affairs § 81.4.

113. “Peiitioner” means a tribal member who is 18 years or older (and, if the tribe’s
governingl document imposes additional requirements for petitioning, also meets those
requirements), and signs a petition Icl. (emphasis added).

1 14. “Petition” means the official document submitted by the petitioners to the Secretary to
call a Secretarial election for the purpose of adopting or ratifying a new governing
document, amending the tribe’s existing governing document, or revoking the tribe’s
existing governing document, “Goveming document” means any written document that
prescribes the extent, limitations and manner in which the tribe exercises its sovereign
powers Ia’. “Eligible voter” means a tribal member who will be 18 years of age or older
on the date of the Secretarial election (and, if the tribe’s governing document imposes
additional requirements for voting in the Secretarial clcction, also meets those
requirements). Ia’. (emphasis added).

FACTUAL ALLEGATIONS RELATED TO THE DEPARTMENT’S DECEMBER 2018
DECISI()N MISINTERPRETION FEDERAL LAW AND ALL CONSEQUENTIAL
ACTIONS RELATED TO THAT DECISION
The Background above is incorporated as additional factual allegations as if fully set forth

here, by reference

22

115.

116.

117.

|18.

119.

120.

121.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 23 of 36

On or about December 31, 2015, Assistant Secretary - Indian Affairs (“AS-lA”), Kevin
Washburn States in a Letter dated December 31, 2015, the Department “is loath to
become involved in tribal membership disputes . .”.

On or about December 31, 2015, AS-IA Washburn states in a Letter dated December 31,
2015, stated “[w]hether decedents of Miwoks identified in the 1929 Census shall be
included in the organization of the CVMT is an internal tribal decision that shall be made
by the individuals who make up the “Eligible Groups” that for “purposes of
reorganization the Tribe’s membership is properly drawn . ..”

On or about December 31, 2015, AS-IA Washburn states in a Letter dated December 31,
2015, asserts that three groups of individuals are identified as “Eligible Groups”

On or about December 31, 2015, AS-IA Washburn states in a Letter dated December 31,
2015, that in many instances the Department has assisted in the initial organization of an
unorganized tribe. ln this case the reorganization of the Tribe has never properly
occurred.”

On or about December 31, 2015, AS-IA Washburn, in a Letter dated December 31, 2015,
states “I encourage” individuals Who make up “Eligible Groups” to “participate in the
Tribe’s reorganization efforts.”

On or about December 31, 2015, AS-lA Washburn, in a Letter dated December 31, 2015,
states “[f]or purposes of administering the Department’s statutory responsibilities to
Indians and Indian tribes l must ensure that CVMT leadership consists of valid
representatives of the Tribe.”

On or about December 31, 2015, AS-lA Washburn, in a Letter dated December 31, 2015,

states that Plaintiffs “points to the 1998 [tribal governing document] as the basis” for

23

122.

123.

124.

125.

126.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 24 of 36

Plaintiffs’ leadership At the time of the enactment, the 1998 [governing document]
undoubtably seemed a reasonable, practical mechanism for establishing a tribal body to
manage the process of reorganizing the Tribe.” [emphasis in original].

On or about December 31, 2015, AS-IA Washburn, in a Letter dated December 31, 2015,
determined that the Department would not “recognize the actions to establish a governing
structure taken pursuant to the 1998 [governing document]. [Plaintiffs] do not represent
the CVMT.”

On or about December 31, 2015, AS-IA Washbum, in a Letter dated December 31, 2015,
“concludes that the Tribe’s membership is more than five people, and the 1-998 General
Council does not consist of valid representatives of the Tribe.”

On or about December 31, 2015, AS-IA Washbum, in a Letter dated December 31, 2015,
states “l encourage the Tribe to petition for a Secretarial election under 25 C.F.R. Part 81
within 90 days of this decision.”

On or about December 31, 2015, AS-IA Washburn, in a Letter dated December 31, 2015,
stated that the “[Regional Director] will Work with Eligible Groups to help the Tribe
attain its manifest goal of reorganizing This is a role that BIA has undertaken in other
situations involving California Rancherias.”

On or about September 17, 2017, Regional Director (“RD”), Amy Dutschke, in a Letter
dated September 17, 2017, rejected non-member petitioners’ submission of a constitution
that purportedly organizing the California Valley Miwok Tribe “under the Indian
Reorganization Act of June 18, 1934, 25 U.S.C. §461 et seq.” because it violated the civil

rights of the Plaintiffs

24

127.

128.

129.

130.

131.

132.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 25 of 36

The September 17, 2017 Letter stated that the Washburn Decision of December 31, 2015
“authorized” the BlA “to receive” submissions from the non-member individuals for the
“purpose of establishing the validity of the 2013 Constitution. ln the alternative, the Tribe
was encouraged by the AS-IA to petition for a Secretarial Election under 25 Code of
Federal Regulations Part 81 within 90 days

In an email dated December 12, 2017, Plaintiffs communicated by email through their
counsel, to RD Dutschke that Yakima Dixie, member of the Tribe died ln that email,
Plaintiffs state that the death of Yakima Dixie puts to rest the leadership dispute between
Yakima Dixie and Silvia Burley as Tribal Representative of the Tribe’s General Council.
On or about June 11, 2018, the non-member petitioners sent Plaintiffs Silvia Burley a
Letter dated June 9, 2018 requesting the participation of individuals at a July 21, 2018
meeting held at the Mountain Ranch Community Center located in Mountain Ranch, CA.
The purpose of the July 21, 2018 meeting was the signing of the Petition for a Secretarial
election for the non-members proposed constitution for the Plaintiffs Tribe. The letter
further requested individuals to confirm their contact information and to certify Whether
or not they qualify for membership

On or about July 30, 2018, the non-member petitioners in a Letter dated July 30, 2018,
state to “tribal community member[s]” to request a Secretarial election to ratify a
proposed “Constitution and obtain federal recognition for the Tribal government.”

The Letter dated July 30, 2018, the non-member petitioners scheduled a meeting date for
August 18, 2018 at the Mountain Ranch Community Center to discuss the Tribal Petition
and Secretarial election Process to purportedly “formally organize [the Tribe] for the first

time.”

25

133.

134.

135.

136.

137.

138.

139.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 26 of 36

The Letter dated July 30, 2018 stated that the purpose of the meeting was to continue to
collect signatures of “adult members” for a purported petition for Secretarial election
This letter further states that “anyone who has already submitted documentation to the
Tribe, establishing that they meet the criteria for membership under the 2013
Constitution, will remain a Tribal member.”

On or about August 8, 2018, Manuel Corrales Jr., attorney for the Plaintiffs received a
Letter dated August 8, 2018 from J ames Rusk of Sheppard Mullin, attorney for the non-
member petitioners The Letter purports to inform Plaintiffs of the non-member
petitioners plans to move forward with the Petition for a Secretarial election

The Letter dated August 8, 2018 states that Plaintiffs Were purportedly “eligible to
participate in the initial organization of the Tribe.”

On or about October 29, 2018, non-member petitioners submitted a Petition requesting a
purported Secretarial election and to accept a purported “Constitution and Voters List” to
the BIA.

Plaintiffs were provided no Notice of the submission of a petition purporting to request a
purported Secretarial election from the Department.

On or about November 1, 2018, Plaintiff, Tribal member, Tristian Wallace received a
postcard from the non-member petitioners The postcard informed Wallace that a petition
for a Secretarial election and Voters List was submitted to the BIA on October 26, 2018
and that there would be a general meeting scheduled for November 17, 2018.

On or about November 27, 2018, Plaintiffs through Tribal Representative Silvia Burley
and the California Valley Miwok Tribe, General Council, sent a Letter dated November

27, 2018 to AS-IA, Tara Sweeney, requesting that the current AS-IA reconsider the

26

140.

141.

142.

143.

144.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 27 of 36

Washburn Decision of December 31, 2015 and to put a stop to the purported Secretarial
election that Plaintiffs came to be aware of through the post-card by non-member
Petitioners. The Letter dated November 27, 2018, informed AS-IA Sweeney of the death
of Yakima Dixie, the only other tribal member of the California Valley Miwok Tribe
prolonging the long-running “leadership dispute” and therefore, the leadership dispute is
moot.

On or about December 21, 2018, the Acting Regional Director, Mervel Harris sent a
letter to the non-member petitioners their “spokesperson,” and their attorney informing
them of the BIA’s decision to validate their petition requesting a Secretarial election
The Letter dated December 21 , 2018 states that upon receipt of the petition on October
29, 2018, the Superintendent posted a copy of the original petition at the Central
California Agency for 30 days and on November 29, 2018, no challenges had been
received by the Superintendent and the petition was removed from its posted location
No record exists that the Department provided Plaintiffs notice at any stage of the non-
members purported Petition for a Secretarial election on behalf of the Tribe and provided
no Notice by their own admission of the Decision reasonably calculated, under all the
circumstances to apprise interested parties of the pendency of the action and afford them
an opportunity to present their objections

Defendants at the time of the non-members petition remained in litigation with Plaintiffs
in the United States Circuit Court for the Ninth Circuit, and at the time of the December
21, 2018 Decision, the Ninth Circuit had rendered its unpublished opinion

The Letter dated December 21 , 2018 states that the Acting Pacific Regional Director

validated the non-member petitioners request for a Secretarial election “in accordance

27

145.

146.

147.

148.

149.

150.

151.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 28 of 36

with 25 C.F.R. Part 81 .62.” The Letter dated December 21, 2018 iurther states that the
“Local Bureau Official (Superintendent), on December 13, 2018, delivered the petition
by memorandum providing his recommendation for approval of this office."’

The Superintendent’s memorandum referred to in the Letter dated December 21, 2018 is
not publicly available.

The Letter dated December 21, 2018 states it complies with various provisions of 25
C.F.R. Part 81 and states that the petition is “considered a “tribal request” for purposes of
calling and conducting a Secretarial election.”

Nothing in the Letter dated December 21 , 2018 provides information, analysis or a
determination that the non-members met the elements of the IRA Section 16 and 19.

On or about January 29, 2019, the non-member petitioners through Chadd Everone, sent
a letter to Plaintiff, Chairperson Silvia Burley, challenging the Secretarial election and the
genealogy of J eff Davis the “progenitor” of some 85 percent of the so-called “eligible
group.” Also attached to this letter was another letter (dated January 24, 2019) from the
same non-member petitioner(s) to AS-IA Sweeney also challenging this Secretarial
election and Davis’ ancestry.

On or about February 5, 2019 Plaintiffs were informed by third parties of the December
21, 2018 Decision validating a Secretarial election

On February 8, 2019, the Tribe promptly filed a Notice of Appeal to the lnterior Board of
Indian Appeals challenging this December 21, 2018 Decision.

Plaintiffs provided Notice of Appeal to the Department, including the Bureau of Indian

Affairs Office of the AS-IA, Pacific Regional Office and the Central California Agency.

28

152.

153.

154.

155.

156.

157.

158.

Case 1:19-cv-OO917 Document 1 Filed 04/01/19 Page 29 of 36

On or about February 15, 2019, despite knowledge ofPlaintiffs’ Notice of Appeal of the
December 21, 2018 Decision, Troy Burdick, Superintendent of the Central California
Agency took agency action to implement the December 21, 2018 Decision.

In a Letter dated February 15, 2018, the Superintendent, provides an enclosed a packet to
so-called “Eligible Voter[s] of the California Valley Miwok Tribe” scheduling a
purported Secretarial election for April 15, 2019 for the purpose of the “eligible voters”
to vote to adopt or reject the non-member petitioners’ proposed Constitution.

ln the Letter dated February 15 , 2018 Superintendent Burdick appointed Carol Rogers-
Davis as the “Chairperson” of the Secretarial Election Board pursuant to 25 C.F.R.' Part
8 1 .

Ms. Carol Roger-Davis is currently an employee of the Bureau of Indian Affairs

On or about November 10, 2004, Ms. Carol Roger-Davis stated, under oath, that “[i]n
1998 or 1999 Silvia Burley contacted Yakima Dixie about formally organizing the
Tribe with tribal government, governing documents a membership roll, etc. At the time,
BIA recognized Yakima Dixie as the representative of the Tribe.”

On or about November 10, 2004, Ms. Carol Roger-Davis stated, under oath, that
individual Plaintiff, Silvia Burley was the Tribe’S chairperson in 1999 and that “BIA
accepted this notice [Plaintiff Burley was elected new chairperson] and began to
communicate with Ms. Burley on tribal matters.”

On or about November 10, 2004, Ms. Carol Roger-Davis stated, under oath, that
“according to BIA records there was no formal organized structure of the Tribe” in

February 2004.

29

159.

160.

161.

162.

163.

164.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 30 of 36

On or about November 10, 2004, Ms. Carol Roger-Davis, under oath, stated that after
reviewing the Tribe’s enrollment ordinance and a recently submitted constitution in
February of 2004, the BIA “determined that it was inappropriate to continue to
acknowledge Ms. Burley as a tribal chairperson.”

In the Letter dated February 15, 2019 a non-member “spokesperson” for the non-member
petitioners appointed non-member tribal representatives to serve on the Secretarial
Election Board

The Letter dated February 15, 2019 included a packet in which the BIA provided voter
registration information, an official election notice, a sample ballot, and a copy of the
non-member petitioners’ proposed Constitution. The letter stated that March 15, 2019
was the deadline to register to vote with the Secretarial Election Board

On or about February 26, 2019 attorneys for the non-member petitioners sent a letter to
AS-IA Sweeney responding to the January 24, 2018 letter, submitted by non-Indian,
former assistant to Yakima Dixie, Chadd Everone, challenging the Secretarial Election
based on the ancestry and eligibility of the “eligible group” or non-member petitioners
Non-members petitioners’ attorney stated that Mr. Everone no longer speaks for the non-
member petitioners he possesses no standing to challenge the clection, his letter presents
no new information, and reaffirming J eff Davis’ ancestry.

On or about March 13, 2019 individual Plaintiffs in an effort to preserve their rights
registered and returned paperwork related to voter eligibility in response to the Letter
dated February 15, 2019. lndividual Plaintiffs filed a Letter dated March 13, 2019
objecting to the Department’s authority to conduct a Secretarial election stating,

“I represent the lawful General Council under tribal and federal law, and we, and the
General Council, file this paperwork only to preserve the Tribe's rights for any

30

165.

166.

167.

168.

169.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 31 of 36

and all future action related to legal challenge and do not agree, support, or
acknowledge the BIA‘s authority to interfere with internal tribal matters We
believe that the BIA‘s setting of a date for an election concerning tribal documents
is not within its authority. . .. We request that the BlA immediately cease its
planning and holding of the April 15,2019 so-called election.”

On or about March 13, 2019, Chadd Everone sent a letter (dated March 12, 2019) to
individual Plaintiff, Anj elica Paulk. In this letter, Mr. Everone urged Ms. Paulk to “vote
NO” on the non-member petitioners’ proposed Constitution.

On March 18, 2019, attorneys for Plaintiffs Chairperson Burley and the California
Valley Miwok Tribe, sent a letter to Chief Administrative Law Judge Thomas Blaser via
Ovemight Delivery challenging the March 14, 2019 IBIA Order Consolidating the
Appeals

On or about March 20, 2019, the non-member petitioners via their attorneys sent a letter
to Plaintiffs responding to the “false claims by Chadd Everone” and urging the eligible
voters to “vote YES!” on the Constitution proposed by the non-member petitioners To
urge the voters to vote yes the non-member petitioners state “[t]he Tribe Will. . .be
entitled to receive nearly 827 million that the California Gambling Control Commission
is holding in trust for the Tribe, as well as approximately $1 million annually
thereafter...”

The Department’s December 21, 2018 Decision provides no statutory authority, judicial
authority, or an order providing express authority that Would grant the Department
authority or direction to undertake a process to “restore” or reorganize a Tribe that pre-
dates the IRA, governed itself traditionally historically, and is already organized With
governing documents

At no time has any purported “eligible voter” been a member of the federally recognized
known as the California Valley Miwok Tribe or the Sheep Ranch Rancheria

31

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 32 of 36

170. Furthermore, the Department’s December 21, 2018 Decision offers no law, judicial

l71.

order, or traditional governing instrument providing the Department with express
authority to restore, organize, or reorganize a federally recognized tribe known as the
California Valley Miwok Tribe of California (formerly Sheep Ranch Rancheria).

BIA provides no explanation or information as to non-member petitioners that are alleged
or known to be associated with petitions for federal acknowledgment under 25 C.F.R §83
or members of other federally recognized Tribes.

PLAINTIFF’S CLAIMS FOR RELIEF

CLAIM 1 - VIOLATIONS OF THE DUE PROCESS CLAUSE, FIFTH AMENDMENT,

UNITED STATES CONSTITUTION, 453 U.S.C §1983.

The background and each allegation above are incorporated as if fully set forth here, by

reference.

172.

173.

Despite this well-defined duty, and previous dealing with the Plaintiffs Defendants
provided Plaintiffs with no notice that a purported petition to organize or reorganize the
California Valley Miwok Tribe from non-member individuals was submitted to the
Department nor did the Defendants provide notice to the Plaintiffs of the December 21,
2018 Decision to validate the same purported petition to conduct a purported Sccretarial
election as required by law.

Furthermore, despite knowledge of Plaintiffs Notice of Appeal and challenge of the
December 21, 2018 Decision, Defendants took administrative action on February 15,

2019 to schedule the Secretarial election

32

174.

175.

176.

177.

178.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 33 of 36

Furthermore, Defendants have failed to respond to Plaintiffs Notice of Appeal of the
February 15, 2019 administrative action to schedule the purported Secretarial election
April 15, 2019.
Furthermore, Defendant’s appointed a non-neutral and bias agency official that provided
previous testimony adverse to the position of the Plaintiffs stating the Tribe is no
organized, in an adjudicative proceeding under oath against Plaintiffs to serve as the
purport Chairperson of the unlawful Secretarial Election Board.
Plaintiffs are informed and believe that the acts of the Defendants their employees and
agents were intentional in failing to protect and preserve Plaintiffs’ rights as set forth in
this count.
Defendants were deliberately indifferent to the likelihood that the Defendants owed
Plaintiffs a duty under the due process clause of the Fifth to the U.S. Constitution
As a direct and proximate consequence of the acts of Defendants’ agents and employees
Plaintiffs have suffered and continue to suffer loss of their rights privileges and
immunities as the Tribe’s government officials General Council, its members and tribal
representatives of the California Valley Miwok Tribe in its governrnent-to- government
relationship with the United States

PLAINTIFFS’ CLAIM FOR RELIEF CLAIM 2 - VIOLATIONS OF THE

ADMINISTRATIVE PROCEDURE ACT (APA)

Each allegation above are incorporated as if fully set forth here, by reference.

179.

No law, statute, regulation, judicial order, or tribal governing document in this matter
allows or grants the Department authority to examine, determine, or require such criteria

related to membership, Indian ancestry, heritage, ethnicity, or specifically develop a base

33

180.

181.

182.

183.

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 34 of 36

roll, membership roll, or determine membership for the California Valley Miwok Tribe in
order to validate, detemrine, or conduct a Secretarial election pursuant to the IRA that in
doing so mandates the Tribe to hold organizational or reorganizational elections or other
methods leading to the potential placement of non-members into an already federally
recognized and self-governing tribe in accordance with 25 U.S.C. §476h.

Under the APA, the court may hold unlawful and set aside agency action, findings and
conclusions found to be_arbitrary, capricious an abuse of discretion, or otherwise not in
accordance with law. 5 U.S.C. § 706 (2)(a). 121. The 2018 Department Decision
constitutes a final agency action reviewable pursuant to the Administrative Procedure
Act. 5 U.S.C. §§ 702 and 706.

The Department Decision of December 21, 2019 is a “final agency action for which there
is no other adequate remedy in a court” within the meaning of the APA, 5 U.S.C. § 704.
The Decision to validate a petition to conduct a purported Secretarial election from non-
member petitioners is “arbitrary, capricious an abuse of discretion, or otherwise not in
accordance with law.” 5 U.S.C. § 706(2)(A).

The Decision validate a petition to conduct a purported Secretarial election from non-

member petitioners is an abuse of discretion under 5 U.S.C. § 706.

PRAYER FOR RELIEF WHEREFORE, the California Valley Miwok Tribe of California

respectfully requests that this Court:

Plaintiffs respectfully request that this Court provide declaratory and injunctive relief

under the laws of the United States including but not limited to 5 U.S.C. §§ 701-706 and 28

U.S.C. §§ 2201-2202. This action arises under federal law, including but not limited to the IRA.

25 U.s.c. § 5108.

34

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 35 of 36

lssue a declaratory judgment, pursuant to 28 U.S.C. § 2201. that Defendant’s
Decision to validate, schedule, and conduct a Secretarial election is contrary to
and its application here is in violation of the plain meaning of the Indian
Reorganization Act of 1934, Section 16a, 16h, and Section 19; and

Hold unlawful, and set aside, Defendant’s Decisions to validate, schedule, and
conduct a Secretarial election as arbitrary and capricious and an abuse of
discretion, and the Department’s change in policy as arbitrary and capricious
pursuant to 5 U.S.C. § 706(2)(A); and

Enjoin the Defendants from further interference in internal Tribal membership
matters in accordance with long-standing principles policy, and legal precedent
in the United States; and

lssue all other appropriate injunctive or equitable relief necessary to provide
complete relief to Plaintiffs and

lssue an award of costs and fees including attomeys’ fees pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412; and

35

Case 1:19-cv-00917 Document 1 Filed 04/01/19 Page 36 of 36

F. Grant Plaintiffs such other and further relief that the Court may deem is just and

proper.

Dated: 2 day of April, 2019 Respec fully submitted,

    

 

 

 

U l
Peter D. Lepsch, Bar No. 495548
plepsch@ndnlaw.com

John Peebles Bar No. NE15730
jpeebles@ndnlaw.com

Fredericks Peebles & Patterson LLP
2020 L Street, Suite 250
Sacramento, CA

(916) 441-2700

Attorneys for the California Valley Miwok Tribe

VERIFICATION

1 declare under penalty of perjury under the laws of the United States of American that
the foregoing is true and correct. Executed on April 1, 2019.

Silvia Burley, Chairperson
California Valley Miwok Tribe

36

